HAWKINS, Presiding Judge.
Complaint was filed in the corporation court of the City of Floresville charging that relator unlawfully peddled merchandise, to-wit: books and magazines within the corporate limits of the said city in violation of an ordinance of said city.
Upon a trial in the corporation court relator was convicted and fined ten dollars. He did not appeal to the county court, but sued out a writ of habeas corpus before the county judge seeking a discharge from the conviction in the city court. Upon a hearing the county judge remanded relator, and it is from this remanding order that relator appeals to this court.
In his application for the writ of habeas corpus relator makes no attack upon the constitutionality of the ordinance generally, but alleges that relator was not a peddler in contem*608plation of said ordinance, but that the evidence showed that he was a minister of the gospel, and “that such ordinance as applied to- him is violative of the Constitutional right of your petitioner to worship the Almighty God according to the dictates of his own conscience,” which is only another way of saying under the facts the conviction was not authorized.
This court has jurisdiction to review and determine whether a conviction has been had under a void city ordinance under a procedure here resorted to, but we have no authority under the provisions of Art. 53, C. C. P. and the precedents thereunder to review the action of the court which is claimed to have misapplied a valid law or ordinance under the facts of a case. See the opinion and authorities in No. 21,733, Ex parte Largent, this day decided. (Page 592 of this volume.)
The City of Floresville had authority to pass the ordinance under which relator was convicted. It operated on all persons alike and there is no ground for the criticism that it was in its terms discriminatory against relator. (Art. 1015, Vernon’s Ann. R. C. S., 1925, Sec. 37; annotations notes 117 to 120, Volume 2, page 34.)
If the corporation court misapplied the ordinance under the facts in relator’s case it is to be regretted, but the Legislature has withdrawn from this court the right to review the facts.
The same reasons which controlled our action in the Largent case (supra) impel us to order an affirmance of the judgment remanding relator.
GRAVES, Judge.
My views have been expressed in the Daisy Largent case, supra.